Citation Nr: 1414265	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-43 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 10, 2009, for a 30 percent rating for service-connected residual scars of right femur surgery.

2.  Entitlement to a rating, in excess of 30 percent, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1989 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO granted a 30 percent rating for service-connected residual scars effective November 10, 2009; and denied an increased rating for service-connected PTSD (formerly characterized as major depression), currently rated as 30 percent disabling.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran's scars were painful during active service and have been continuously painful since service separation.

2.  For the entire rating period, PTSD has been manifested by occupational and social impairment, with reduced reliability and productivity due to such symptoms as: decreased work efficiency during periods of significant stress; occasional difficulty performing activities of daily living; anxiety; suspiciousness; chronic sleep impairment; mild to moderate memory loss; difficulty concentrating and focusing; impaired abstract reasoning; disturbances of motivation and mood; difficulty in establishing and maintaining effective relationships; and anger, irritability, and impaired impulse control.

3.  For the entire rating period, PTSD has not been manifested by such symptoms as: panic attacks; flattened affect; abnormal speech; impaired judgment; suicidal ideation; obsessional rituals; spatial disorientation; neglect of personal appearance and hygiene; or an inability to maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of February 1, 2009, and no earlier, for a 30 percent rating for residual scars of right femur surgery have been met.  § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for a 50 percent rating, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.13, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Given the favorable disposition regarding an earlier effective date for a 30 percent rating for service-connected scars, no conceivable prejudice to the Veteran could result from this decision, and thus, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in December 2009 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran.  In January 2010, the RO provided the Veteran with a VA mental health examination to assist in determining the extent of the Veteran's psychiatric disorder.  As the examination report was written after an interview with the Veteran, and contained specific findings indicating the nature of the Veteran's PTSD disability and symptomatology, the VA examination is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran and statements from the Veteran and representative.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Effective Date Laws & Analysis

The effective date of an award of disability compensation to a veteran will be the day following separation from active service or date entitlement arose if the claim is received within one year of separation from active service; otherwise, it will be the date of receipt of claim, or the date when entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2013).  In general, "date of receipt" means the date on which a claim, information or evidence was received in VA. 38 C.F.R. § 3.1(r) (2013). 

The Veteran submitted a formal claim for disability benefits under the Benefits Delivery at Discharge (BDD) Program in December 2008, including a claim for residual scars of right femur surgery.  In the February 2009 rating decision, the RO granted service connection for scars evaluated as noncompensable effective February 1, 2009, the day following separation from active service.  The RO rating decision stated that the Veteran's scars were nontender with no evidence of numbness.  The Veteran appealed, in pertinent part, his scars rating, and was provided a VA examination in November 2009.  In the November 2009 VA examination, the scars were found to be tender.  In March 2010, the RO granted an increased rating of 30 percent for scars effective November 10, 2009.  The Veteran disagreed with the effective date assigned.

The Board finds that the Veteran's scars were painful during active service and have been continuously painful since service separation.  In a January 2010 VA general medical examination, the Veteran reported the symptoms of his scars as "numbness, tingling, and burning."  In April and August 2009, the Veteran submitted written statements reporting that all his scars were painful.  The Veteran is competent to report the symptoms of his scars as observed by his senses, and the Board finds him credible.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Board assigns probative weight to the Veteran's lay statement.

For these reasons and resolving the benefit of the doubt in favor of the Veteran, the Board finds that February 1, 2009, the day following separation from active service, is the earliest date in which the Veteran met the criteria for a 30 percent rating for scars.  Therefore, the Board finds that an earlier effective date of February 1, 2009, is warranted for the grant of a 30 percent rating for residual scars of right femur surgery. 

Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  The Board has considered whether a staged rating is warranted; however, as the Board will discuss in more detail below, the Veteran's PTSD with depression has not increased in severity over the course of the appeal that would warrant different ratings.

The Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

PTSD Analysis

The Veteran contends that his PTSD and depression derived from very separate and distinct segments of his life and that each is far worse than as represented by VA.  See Informal Hearing Presentation, dated February 19, 2014.  Therefore, the Veteran further contends that he should be granted separate evaluations for PTSD and major depression.

After review of the evidence, lay and medical, the Board finds that for the entire rating period, PTSD has been manifested by occupational and social impairment, with reduced reliability and productivity due to such symptoms as: decreased work efficiency during periods of significant stress; occasional difficulty performing activities of daily living; anxiety; suspiciousness; chronic sleep impairment; mild to moderate memory loss; difficulty concentrating and focusing; impaired abstract reasoning; disturbances of motivation and mood; difficulty in establishing and maintaining effective relationships; and anger, irritability, and impaired impulse control, which warrant a 50 percent PTSD evaluation.

The Veteran was provided a VA mental health examination in January 2010, at which the VA examiner diagnosed the Veteran with PTSD and "no other mental health disorder; assigned a GAF of 60-65; and recorded that the Veteran's psychiatric symptoms, as described above, were mild to moderate.  As the Veteran's disability picture for PTSD more nearly approximates the criteria required for a 50 percent rating, an increased rating is warranted, and the claim must be granted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board finds that a higher 70 percent evaluation is not warranted where the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to the symptoms described for a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Although the Veteran was shown to have some deficiencies in mood and thinking, he was not shown to have deficiencies with family relationships, judgment or work.  The Veteran was employed as a clerk.  Mental status examinations completed during the Veteran's January 2010 VA examination and during the course of his Camp Pendleton treatment do not reflect any problems with family relationships, judgment or work. The Veteran did not have any evidence of suicidal ideation or obsessional rituals as described for a 70 percent evaluation.  His speech was not illogical, obscure, or irrelevant as described for a 70 percent evaluation.  The Veteran was shown to have symptoms of depression and anxiety without panic attacks; however, his symptoms did not affect his ability to function independently, appropriately, and effectively.  A January 2010 mental status examination did not reflect spatial distortion, or neglect of personal appearance or hygiene. The Veteran may have had some difficulty adapting to stressful circumstances due to PTSD, such as being around crowds; however, these symptoms were considered in assigning his 50 percent evaluation for PTSD.  The Veteran's PTSD symptoms were shown to be mild to moderate in degree. The Board finds, overall, that the Veteran's disability picture is not consistent with a higher 70 percent evaluation for PTSD.

Insomuch as the Veteran asserts that he should have separate ratings for PTSD and major depression, the Board finds that while the Veteran is competent to describe his mental health symptoms, the diagnosis of his psychiatric disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Despite the Veteran's assertions that he suffers from both PTSD and major depression, and that they are individually more severe than his current rating for PTSD, the Board finds that VA examination reports demonstrate that the Veteran's psychiatric diagnosis changed from December 2008 to January 2010.  The January 2010 VA psychiatrist noted that the Veteran's condition in December 2008 was depression; however, in January 2010 the Veteran's disorder met the criteria for PTSD and "no other mental disorder."  Therefore, based on the evidence discussed above, the Board finds that since January 2010, it is not factually ascertainable that the Veteran has had two separate psychiatric disorders.  Rather the Board finds that since January 2010, the Veteran has had PTSD, which includes symptoms of depression.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's service-connected PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411 specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by decreased work efficiency during periods of significant stress; occasional difficulty performing activities of daily living; anxiety; suspiciousness; chronic sleep impairment; mild to moderate memory loss; difficulty concentrating and focusing; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective relationships; and anger, irritability, and impaired impulse control.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  In this case, the Veteran was assigned a GAF score of 60-65 in January 2010, which reflects some mild symptoms (e.g., depressed mood and mild sleep impairment) or some difficulty in social, occupational, or school functioning (e.g., decreased efficiency at work when crowds present), but generally functioning pretty well, with some meaningful interpersonal relationships (e.g., wife and daughters).  In addition, the Veteran has reported no hospitalization for any psychiatric reasons or any outpatient mental health services.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.                38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with a 
PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An earlier effective date of February 1, 2009, is granted for a 30 percent rating for residual scars of right femur surgery, subject to the law and regulations governing the payment of monetary benefits.

A 50 percent rating, but no more, is granted for PTSD.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


